Exhibit 10.5

 

FY 2005 Incentive Plan Description

 

Purpose

 

The Incentive Plan is designed to motivate and reward participants for the
achievement of fiscal year financial and non-financial objectives that directly
contribute to the success of the Company overall.

 

Eligibility

 

Non-commission exempt employees hired no later than 12/31/04 for the upcoming
year payout and employed on 12/31/05 (or through year-end).

 

Target Incentive Award

 

The Target Incentive Award is the amount that the participant is eligible to
receive if the combined, weighted performance against the Plan objectives equals
an overall achievement level of 50%-59%. Depending upon the participant’s
officer level in the Company, Target Incentive Awards range from 3% to 18% of
annualized base salary.

 

In addition, participants are evaluated based on personal performance and
objectives. The actual award received by the participant could be higher or
lower than the target amount as a result of their individual performance.

 

General Plan Provisions

 

Incentive award recommendations for all Plan participants are to be submitted to
the Senior Vice President, Finance by December 1, 2005. Award payments require
approval by the CEO, Executive Vice Presidents and Human Resource Director.
Documentation of individual objectives and accomplishments may be required to be
submitted along with the award recommendations.

 

The CEO and Executive Vice Presidents reserve the right to adjust the overall
incentive pool and/or individual incentive awards at their discretion for such
matters and amounts as deemed necessary to meet minimally acceptable EPS
requirements; to adjust for individual performance that falls below the Plan
threshold or above the Plan maximum; and/or to adjust for individual performance
determined by the CEO or Executive Vice Presidents to require either positive or
negative adjustments.

 

Payments to participants are scheduled for the first payday in December 2005 and
are subject to all applicable payroll taxes.

 

Nothing in this FY 2005 Incentive Plan Description or in any action taken
thereunder shall affect the Company’s right to terminate at any time and for any
reason the employment of any associate who is a participant in the Plan.



--------------------------------------------------------------------------------

Definitions

 

Base Salary

   The annualized base salary of a participant for the Plan Year exclusive of
bonuses or any special payments.

Earnings per Share (EPS)

   Net earnings, post incentive, but before unusual, one-time charges, gains or
losses divided by average common shares outstanding.

Plan Year

   The period commencing January 1, 2005 and ending December 31, 2005.